Case 0:20-cv-60416-AMC Document 97-8 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                     EXHIBIT 8
Case 0:20-cv-60416-AMC Document 97-8 Entered on FLSD Docket 07/09/2021 Page 2 of 4




Document title:                  Microsoft - Official Home Page

Capture URL:                     https://www.microsoft.com/en-us/?ql=3

Captured site IP:                23.50.125.163

Page loaded at (UTC):            Wed, 07 Jul 2021 11:49:37 GMT

Capture timestamp (UTC):         Wed, 07 Jul 2021 11:50:06 GMT

Capture tool:                    v7.9.1

Collection server IP:            52.5.8.50

Browser engine:                  Chrome/77.0.3865.120

Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                      3

Capture ID:                      174d5270-1619-473e-a732-2c88bd36ecaf

User:                            jmlaw-jcooper




                        PDF REFERENCE #:            w6RYkQceK5A2JPvXoBH9kW
            Case 0:20-cv-60416-AMC Document 97-8 Entered on FLSD Docket 07/09/2021 Page 3 of 4




Document title: Microsoft - Official Home Page
Capture URL: https://www.microsoft.com/en-us/?ql=3
Capture timestamp (UTC): Wed, 07 Jul 2021 11:50:06 GMT                                           Page 1 of 2
            Case 0:20-cv-60416-AMC Document 97-8 Entered on FLSD Docket 07/09/2021 Page 4 of 4




Document title: Microsoft - Official Home Page
Capture URL: https://www.microsoft.com/en-us/?ql=3
Capture timestamp (UTC): Wed, 07 Jul 2021 11:50:06 GMT                                           Page 2 of 2
